Case 2:14-cr-00264-JS Document 683 Filed 12/17/20 Page 1 of 5 PageID #: 7682



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,
                                              ORDER
          -against-                           14-CR-0264-12 (JS)

KWAME LAKE,

                    Defendant.
----------------------------------X
APPEARANCES
For United States: Christopher C. Caffarone, Esq.
                    Nicole Boeckmann, Esq.
                    Madeline M. O’Connor, Esq.
                    Michael R. Maffei, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:        Kwame Lake, pro se
                      14-A-3396
                      Sing Sing Correctional Facility
                      354 Hunter Street
                      Ossining, New York 10562

SEYBERT, District Judge:

          On December 10, 2020, the Court received Defendant Kwame

Lake’s (“Defendant”) “Motion for a Combined Order” pursuant to 18

U.S.C. § 3584(a) and Federal Rules of Criminal Procedure 7(a) and

(b)(1).   (Mot., ECF No. 681; Def. Aff., ECF No. 682.)              For the

reasons set forth below, the motion is DENIED without prejudice.

          On October 19, 2016, the Court sentenced Defendant to a

term of 60 months’ incarceration, to run consecutively to any

undischarged state term, followed by 5 years’ supervised release.

(Min. Entry, ECF No. 375; Sent’g J., ECF No. 377.)             Through his


                                     1
Case 2:14-cr-00264-JS Document 683 Filed 12/17/20 Page 2 of 5 PageID #: 7683



motion and supporting papers, Defendant represents that he is set

to begin his federal term of incarceration in December 2020 and

asks the Court to issue:

          [A] recommendation for the BOP or Attorney
          General to consider under the current Public
          Health   Emergency    crisis   .   .   .   the
          [D]efendant’s prison time served in the State
          of New York, Department of Corrections and
          Community Supervision, until a specified
          period of time was to be served . . . as
          federal pre-sentence time served ‘in custody’
          in accordance to 18 U.S.C. § 3584(a), due to
          the enforceable Covid 19, virus spread that
          has even reached into the federal prison
          systems . . . . Or, in the alternative, . . .
          . granting a Reduction of the[] imposed
          sentence    against    the   defendant    upon
          determining his completion of all . . . .
          federal recommended programs . . . . Or, in
          the alternative, . . . . a “temporary”
          suspension of [Defendant’s] imposed sentence
          of 60 months while allowing the Defendant
          during the Covid 19 virus pandemic to be early
          released from prison to remain at liberty on
          house arrest   . . . until the pandemic has
          been by the government declared ended.

(Def. Aff. at 2-3.)    The Court construes the motion as requesting:

(1) to receive credit towards Defendant’s federal sentence for the

time served in state custody (Def. Aff. at 4) and/or for the

fifteen months’ he was detained in the Metropolitan Detention

Center (id. at 4-5, 8-9); or, in the alternative, (2) a suspension

of his federal sentence due to the spread of COVID-19 among the

federal prison population (id. at 5-7).

          First, Defendant’s request for time served credit is not

yet ripe for this Court’s review because it is not clear that

                                     2
Case 2:14-cr-00264-JS Document 683 Filed 12/17/20 Page 3 of 5 PageID #: 7684



Defendant began his federal sentence and “[a]n inmate’s sentence

is not officially calculated until the inmate is transferred to an

institution designated by the BOP.”              Dutton v. U.S. Attorney Gen.,

713 F. Supp. 2d 194, 205 (W.D.N.Y. 2010).                  Second, “Defendant is

required to ‘exhaust administrative remedies prior to seeking

relief in the district court for sentencing credit.’”                              United

States   v.    Harrison,    No.    09-CR-0765,         2013     WL    2096602,     at    *1

(S.D.N.Y. May 13, 2013) (quoting United States v. Martinez, 19

F.3d   97,    99   (2d   Cir.    1994)).         The    Court    is     thus   “without

jurisdiction to compute sentencing credit if a prisoner does not

challenge his sentence and has not sought administrative review.”

Id. (quoting United States v. Whaley, 148 F.3d 205, 207 (2d Cir.

1998)); see also Dutton, 713 F. Supp. 2d at 206 (stating that the

defendant      must    first     “apply    to     the    BOP      and      exhaust      his

administrative        remedies    before       that    agency,”      and    that     “[i]f

defendant is dissatisfied with this administrative determination

of credit for time served, his judicial remedy is by writ of habeas

corpus pursuant to 28 U.S.C. § 2241”).                    Therefore, Defendant’s

request that the Court issue a recommendation to the BOP regarding

the calculation of time served is DENIED without prejudice.

              Third, the Court also considers whether Defendant seeks

“compassionate release” from federal custody due to the COVID-19

pandemic pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

A defendant seeking compassionate release must first make his

                                           3
Case 2:14-cr-00264-JS Document 683 Filed 12/17/20 Page 4 of 5 PageID #: 7685



request to the BOP, which is provided a 30-day window within which

to act; only if the request is denied or the 30-day period has

expired without the BOP acting may a defendant then seek relief

from the Court.     See United States v. Woodson, 452 F. Supp. 3d 31,

34   (S.D.N.Y.   2020)    (declining       to   waive    statutorily       mandated

exhaustion requirement of the First Step Act in denying, without

prejudice, request for compassionate relief based upon concerns

regarding COVID-19); see also id. at 36 (collecting cases where

courts denied compassionate release requests because prisoners had

not first sought relief from the BOP).            Here, there is no evidence

that Defendant first made his compassionate release request to the

warden, or otherwise began the process of seeking administrative

relief, as is statutorily required.                In the absence of such

evidence showing compliance with the First Step Act, Defendant’s

Motion for compassionate release, to the extent it is requested,

is DENIED without prejudice.

           Accordingly,     Defendant’s         motion    is     DENIED     without

prejudice to renew if he can provide proof that he has fully

exhausted his BOP administrative remedies.              Further, as it relates

to a renewed request for compassionate release, if Defendant

submits a request to the prison warden, but does not receive a

decision   within   the   30-day   time-period          the    BOP   has   to   act,

Defendant may then properly seek judicial relief, which should

include evidence of complying with the First Step Act’s mandatory

                                       4
Case 2:14-cr-00264-JS Document 683 Filed 12/17/20 Page 5 of 5 PageID #: 7686



administrative exhaustion requirement.

             The Government is directed to serve a copy of this Order

to the pro se Defendant and file proof of service to the docket

forthwith.



                                         SO ORDERED.


                                          /s/ JOANNA SEYBERT   ______
                                         Joanna Seybert, U.S.D.J.

Dated: December   17 , 2020
       Central Islip, New York




                                     5
